[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
A "motion for summary judgment is designed to eliminate the delay and expense of litigating an issue when there is no real issue to be tried." Wilson v. New Haven, 213 Conn. 277, 279,567 A.2d 829 (1989). "[T]he moving party has the burden of presenting evidence that shows the absence of any genuine issue of material fact. . . ." Haesche v. Kissner, 229 Conn. 213,217, 640 A.2d 89 (1994).
In the present case, the only evidence submitted by the plaintiff in support of the motion for summary judgment is the request for admission dated April 16, 1997 and some copies of deeds. On September 30, 1997, however, the court (Hickey, J.) allowed the defendant to amend the request for admission. As such, the only evidence left in support of the motion for summary judgment are the deed copies. The plaintiff has not met his burden of production to show an absence of a genuine issue of material fact.
The motion (# 110) for summary judgment is denied.
HICKEY, J.